DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/16/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/16/2021 concerning the claim amendments have been considered and those amendments overcome the claim interpretation and rejections set forth in the office action having notification date of 09/16/2021.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims 1-10 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-6, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,948,977. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader versions of the patented claims.  The pending claims claim “virtual indicator” while the patented claims claim “virtual shadow”.  The claimed indicator is broader than the claimed shadow and covers the claimed shadow.  Refer to the following side by side comparison of pending claims 1-6, 9, and 10 and patented claims 1-8.
This application’s currently pending claims filed on 12/16/2021.

1. A display control apparatus, comprising: 

a sensor configured to acquire positional information of a hand of a user of a head-mounted display; and 

a processor configured to: 

set a virtual light source corresponding to a gaze direction of the user; 

control the head-mounted display to display a virtual object over a view of a real world; and 

control, based on the positional information and the virtual light source, the head-mounted display to display a 

2. The display control apparatus according to claim 1, wherein the processor is further configured to set the virtual light source to radiate a virtual light forward from a head of the user.
  
3. The display control apparatus according to claim 1, wherein the processor is further configured to control, based on the positional information, the head-mounted display to decrease a size of the virtual indicator as a distance between the hand and the virtual object decreases.  

4. The display control apparatus according to claim 1, wherein the processor is further configured to set an effective range of visual feedback of the virtual indicator in a depth direction, excluding a range around a face of the user; and control the head-mounted display not to display the virtual indicator when the hand is not within the effective range.  

5. The display control apparatus according to claim 1, wherein the head-mounted display is an optical see-through head-mounted display configured to stereoscopically display, using optical units for left and right eyes of the user, the virtual object and the virtual indicator by adjusting a convergence of the user.  

6. The display control apparatus according to claim 1, wherein the head-mounted display is a smartphone, wherein the sensor is an imaging device that is installed in the smartphone and configured to capture the real world, and wherein the processor is further configured to control the smartphone to 

9. A display control method, comprising: 

acquiring, from a sensor of a head-mounted display, positional information of a hand of a user of the head-mounted display; 

setting a virtual light source corresponding to a gaze direction of the user; 

controlling the head-mounted display to display a virtual object over a view of a real world; and 

controlling, based on the positional information and the virtual light source, the head-mounted display to display a virtual indicator of the hand to the virtual object.  

10. A non-transitory computer-readable medium having stored thereon computer- executable instructions, which when executed by a display control apparatus for a head- mounted display cause the display control apparatus to execute operations, the operations comprising: 

acquiring, from a sensor of a head-mounted display, positional information of a hand of a user of the head-mounted display; 

setting a virtual light source corresponding to a gaze direction of the user; 

controlling the head-mounted display to display a virtual object over a view of a real world; and 






1. A display control apparatus, comprising: 

a sensor configured to acquire positional information of a hand of a user of a head-mounted display; and 

a processor configured to: 

set a virtual light source corresponding to a gaze direction of the user; 

control the head-mounted display to display a virtual object over a view of a real world; and 

control, based on the positional information and the virtual light source, the head-mounted display to display a 

2. The display control apparatus according to claim 1, wherein the processor is configured to set the virtual light source to radiate a virtual light forward from a head of the user.

3. The display control apparatus according to claim 1, wherein the processor is configured to control, based on the positional information, the head-mounted display to decrease a size of the virtual shadow as a distance between the hand and the virtual object decreases.


4. The display control apparatus according to claim 1, wherein the processor is configured to set an effective range of visual feedback of the virtual shadow in a depth direction, excluding a range around a face of the user; and control the head-mounted display not to display the virtual shadow when the hand is not within the effective range.


5. The display control apparatus according to claim 1, wherein the head-mounted display is an optical see-through head-mounted display configured to stereoscopically display, using optical units for left and right eyes of the user, the virtual object and the virtual shadow by adjusting a convergence of the user.

6. The display control apparatus according to claim 1, wherein the head-mounted display is a smartphone, wherein the sensor is an imaging device that is installed in the smartphone and configured to capture the real world, and wherein the processor is further configured to control the smartphone to 

7. A display control method, comprising: 

acquiring, from a sensor of a head-mounted display, positional information of a hand of a user of the head-mounted display; 

setting a virtual light source corresponding to a gaze direction of the user; 

controlling the head-mounted display to display a virtual object over a view of a real world; and 

controlling, based on the positional information and the virtual light source, the head-mounted display to display a virtual shadow of the hand to the virtual object.

8. A non-transitory computer-readable medium having stored thereon computer-executable instructions, which when executed by a display control apparatus for a head-mounted display cause the display control apparatus to execute operations, the operations comprising: 

acquiring, from a sensor of a head-mounted display, positional information of a hand of a user of the head-mounted display; 

setting a virtual light source corresponding to a gaze direction of the user; 

controlling the head-mounted display to display a virtual object over a view of a real world; and 

.


Allowable Subject Matter
Claims 1-6, 9, and 10 would be allowable if a proper terminal disclaimer is filed.
Claims 7 and 8 are each objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 claims:
7. The display control apparatus according to claim 1, wherein the virtual indicator is a ring-shaped indicator, and the processor is further configured to control, based on the positional information, the head-mounted display to decrease a radius of the ring-shaped indicator as a distance between the hand and the virtual object decreases.  

The furthering limitations of claim 7 distinguishes this claim from the claims in Applicant’s US Patent No. 10,948,977 as well as the claims in Applicant’s US Patent No. 10,452,128.
Claim 8 claims:
8. The display control apparatus according to claim 1, wherein the processor is further configured to control, based on the positional information, the head-mounted display to increase a sharpness of the virtual indicator as a distance between the hand and the virtual object decreases.  


The following is a statement of reasons for the indication of allowable subject matter: 
	Claims 1-6:
The prior art of record fails to teach of suggest in the context of independent claim 1 in a head-mounted display environment “set a virtual light source corresponding to a gaze direction of the user” and “control, based on the positional information and the virtual light source, the head-mounted display to display a virtual indicator of the hand to the virtual object”.
The claimed “set a virtual light source corresponding to a gaze direction of the user” and “control, based on the positional information and the virtual light source” distinguishes independent claim 1 from patented claim 1 in Applicant’s US Patent No. 10,452,128.
	Claim 9:
The prior art of record fails to teach of suggest in the context of independent claim 9 in a head-mounted display environment “setting a virtual light source corresponding to a gaze direction of the user” and “controlling, based on the positional information and the virtual light source, the head-mounted display to display a virtual indicator of the hand to the virtual object”.
	The claimed “setting a virtual light source corresponding to a gaze direction of the user” and “controlling, based on the positional information and the virtual light 
	Claim 10:
The prior art of record fails to teach of suggest in the context of independent claim 10 in a head-mounted display environment “setting a virtual light source corresponding to a gaze direction of the user” and “controlling, based on the positional information and the virtual light source, the head-mounted display to display a virtual indicator of the hand to the virtual object”.
The claimed “setting a virtual light source corresponding to a gaze direction of the user” and “controlling, based on the positional information and the virtual light source” distinguishes independent claim 10 from patented claim 26 in Applicant’s US Patent No. 10,452,128.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 






JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613